DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein the at least one light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the at least one light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device” which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
As to claim 2: It recites “the at least one light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device”. However, the drawing and the specification does not describe these features. Therefore, it is not enable one skill in the art to practice the invention.
As to claim 3: Claim 3 is a dependent claim of claim 2. Therefore, claim 3 is rejected with same rationale as claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 2: The omitted structural cooperative relationships are: the at least one light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device. Therefore, claim 2 is rejected.
As to claim 3: Claim 3 is a dependent claim of claim 2. Therefore, claim 3 is rejected with same rationale as claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nose et al (US 2010/0164922 A1).
As to claim 1: Nose discloses a display device (Fig. 1, “a display device 1”; Abstract, ¶0018), comprising: 
a backlight circuit configured to be driven in response to a control signal (Fig. 1, “a backlight circuit 8” configured to be driven in response to a control signal; ¶0027-0029);
a processing circuit electrically connected to the backlight circuit and is configured to generate a voltage signal and the control signal (Fig. 1, a processing circuit electrically connected to the backlight circuit 8 and is configured to generate a voltage signal and the control signal; ¶0031-0033, wherein the processing circuit comprises an image data recognition circuit 21 and a LED driver 7, wherein the image data recognition circuit generates an APL signal represents a voltage signal and the LED driver generates the control signal); and 
a clock generation circuit electrically connected to the processing circuit to receive the voltage signal (Fig. 1, “a clock generation circuit 28” electrically connected to the processing circuit to receive the voltage signal 40; ¶0038-0039), and comprising at least one light-dependent electronic component to detect a magnitude of an ambient light (Fig. 1, the clock generation circuit comprises “at least one light-dependent electronic component 6” to detect a magnitude of an ambient; ¶0027, 0030, wherein an environment light intensity represents a magnitude of an ambient light), 
wherein the clock generation circuit is configured to output a clock signal, an electrical characteristic of the clock generation circuit changes according to the magnitude of the ambient light, and a clock frequency of the clock signal corresponds to the magnitude of the ambient light (Figs. 1-2, the clock generation circuit 28 is configured to output a clock signal, an electrical characteristic of the clock generation circuit changes according to the magnitude of the ambient light, and a clock frequency of the clock signal corresponds to the magnitude of the ambient light; ¶0039, wherein a pulse signal have a duty ratio is generated by a PWM clock generator represents an electrical characteristic of the clock generation circuit and a clock frequency of the clock signal).
As to claim 9: Nose discloses processing circuit comprises a correction data, the correction data comprises a frequency setting value, and the processing circuit is configured to correct the clock generation circuit according to the frequency setting value (Fig. 1, processing circuit comprises “a correction data 44”, the correction data comprises a frequency setting value, and the processing circuit is configured to correct the clock generation circuit according to the frequency setting value; ¶0057, wherein the PWM data is also set to be 44 represents a frequency setting value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), as applied to claim 1 above, and further in view of ZHOU et al (CN 108550584 A).
As to claim 2: Nose discloses the at least one light-dependent electronic component exposed on a surface of the display device (Fig. 1 shows the at least one light-dependent electronic component 6 exposed on “a surface of the display device 3”; ¶0027).
Nose does not expressly disclose the at least one light-dependent electronic component at least one transistor switch, and a threshold 2voltage of the at least one transistor switch changes according to the ambient light. However, Zhou teaches a light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device (Fig. 4, a light-dependent electronic component comprises “at least one transistor switch 1216” exposed on a surface of “a display device 1000”; ¶0038-0039). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose to use at least one transistor switch for the light-dependent electronic component, such that the at least one light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device, and a threshold voltage of at least one transistor switch changes according to the ambient light as taught by Zhou. The motivation would have been in order to apply the ambient light sensor for monitoring change of the light intensity in the environment, and to make corresponding adjusting action according to the change guidance display device, guidance display device according to display brightness and dimming the display panel under the condition of ambient light is strong (Zhou: ¶0038).
 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), in view of ZHOU et al (CN 108550584 A), as applied to claim 2 above, and further in view of Park et al (US 2013/0214831 A1).
As to claim 3: Nose and Zhou do not expressly disclose when the threshold voltage of the at least one transistor switch decreases due to a change of the ambient light, the clock frequency of the clock signal generated by the clock generation circuit increases. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13, a clock generation circuit comprises at least one transistor switch; ¶0061), wherein when the threshold voltage of the transistor is decreased, the clock frequency of the clock signal generated by the clock generation circuit increases (Figs. 5, 13,  when the threshold voltage of the transistor is decreased, the clock frequency of the clock signal generated by the clock generation circuit increases; ¶0007, 0029-0044, 0099-0103). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose and Zhou when the threshold voltage of the at least one transistor switch is decreases due to a change of the ambient light, the clock frequency of the clock signal 2generated by the clock generation circuit increases as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), as applied to claim 2 above, and further in view of Park et al (US 2013/0214831 A1).
As to claim 4: Nose does not expressly disclose the clock generation circuit comprises a plurality of inverters connected in series. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13 show a clock generation circuit comprises a plurality of inverters connected in series). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose to have the clock generation circuit comprises a plurality of inverters connected in series as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).
As to claim 5: Nose does not expressly disclose the clock generation circuit comprises a voltage-controlled oscillator. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13 show a clock generation circuit comprises a voltage-controlled oscillator). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose to have the clock generation circuit comprises a voltage-controlled oscillator as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).  
 As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Park further discloses claim limitation of the voltage-controlled oscillator is a ring oscillator (Figs. 5, 13 show the voltage-controlled oscillator is a ring oscillator). In addition, the same motivation is used as the rejection of claim 6.
As to claim 7: Claim 7 is a dependent claim of claim 5. The prior art Park further discloses claim limitation of the clock generation circuit further comprises a frequency divider configured to reduce a number of samples of the clock signal of the voltage-controlled oscillator (Figs. 1, 5, 13 show the clock generation circuit further comprises a frequency divider configured to reduce a number of samples of the clock signal of the voltage-controlled oscillator; ¶0045-0046). In addition, the same motivation is used as the rejection of claim 7.
As to claim 8: Claim 8 is a dependent claim of claim 5. The prior art Park further discloses claim limitation of the voltage-controlled oscillator comprises a cross couple circuit, the cross couple circuit comprises two transistor switches corresponding to each other, and a threshold voltage of one of the two transistor switches changes according to the ambient light (Figs. 5, 13 show a cross couple circuit, the cross couple circuit comprises two transistor switches corresponding to each other, and a threshold voltage of one of the two transistor switches changes according to the ambient light; ¶0045-0046). In addition, the same motivation is used as the rejection of claim 8.    

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), as applied to claim 1 above, and further in view of UEMURA (JP 2017116734 A).
 	As to claim 10: Nose does not expressly disclose when the display device does not receive the ambient light, and the processing circuit determines that the clock frequency of the clock signal does not correspond to the frequency setting value, the processing circuit adjusts the voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value. However, Uemura teaches a display device comprises when a display device does not receive an ambient light, and a processing unit determines that a clock frequency of a clock signal does not correspond to a frequency setting value, the processing circuit adjusts a voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value (Fig. 1, “a display device 100” comprises “a processing unit 100” determines that “a clock frequency of a clock signal” is generated by “a PWM determination unit 104” does not correspond to “a frequency setting value 101”, the processing circuit adjusts “a voltage signal” by “a PWM value determination unit 103” so that the clock frequency of the clock signal corresponds to the frequency setting value; ¶0015-0017). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose to implement a frequency setting value in the processing unit, the result of the implementation is predictable when the display device does not receive the ambient light, and the processing unit determines that the clock frequency of the clock signal does not correspond to the frequency setting value, the processing circuit adjusts a voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value as taught by Uemura. The motivation would have been in order to provide a light source control device for performing PWM control to improve the resolution of luminance control and quality of image (Uemura: ¶0004, 0008).
	
Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1) in view of Blűmcke et al (US 6100539).
As to claim 11: Nose discloses a display device (Fig. 1, “a display device 1”; Abstract, ¶0018), comprising: 
a backlight circuit configured to be driven in response to a control signal (Fig. 1, “a backlight circuit 8” configured to be driven in response to “a control signal 13”; ¶0027-0031);
a processing circuit electrically connected to the backlight circuit and is configured to generate a voltage signal and the control signal (Fig. 1, a processing circuit electrically connected to the backlight circuit 8 and is configured to generate a voltage signal and the control signal; ¶0031-0033, wherein the processing circuit comprises an image data recognition circuit 21 and a LED driver 7, wherein the image data recognition circuit generates an APL signal represents “a voltage signal 40” and the LED driver 7 generates the control signal 13); and
a clock generation circuit to detect an ambient light (Fig. 1, “a clock generation circuit 28” to detect “an ambient light 12”; ¶0030), the clock generation circuit electrically connected to the processing circuit to receive the voltage signal (Fig. 1, the clock generation circuit electrically connected to the processing circuit 21 to receive the voltage signal 40; ¶0038-0039), and comprising at least one light-dependent electronic component to detect a magnitude of the ambient light (Fig. 1, “at least one light-dependent electronic component 6” to detect a magnitude of the ambient light; ¶0027, 0030, wherein an environment light intensity represents a magnitude of an ambient light), 
wherein the clock generation circuit is configured to output a clock signal, an electrical characteristic of the clock generation circuit changes according to the magnitude of the ambient light, and a clock frequency of the clock signal corresponds to the magnitude of the ambient light (Figs. 1-2, the clock generation circuit 28 is configured to output a clock signal, an electrical characteristic of the clock generation circuit changes according to the magnitude of the ambient light, and a clock frequency of the clock signal corresponds to the magnitude of the ambient light; ¶0039, wherein a pulse signal have a duty ratio is generated by a PWM clock generator represents an electrical characteristic of the clock generation circuit and a clock frequency of the clock signal);
wherein the clock generation circuit is further configured to transmit the clock signal to the processing circuit according to the voltage signal and the ambient light, and the processing circuit is configured to adjust the control signal according to the clock frequency of the clock signal (Fig. 1, the clock generation circuit 28 is further configured to transmit the clock signal to the processing circuit 7 according to the voltage signal 40 and the ambient light 12, and the processing circuit 7 is configured to adjust the control signal 13 according to the clock frequency of the clock signal; ¶0031-0032, 0039-0040).
Nose does not expressly disclose a clock generation circuit is a part of a light source sensor to detect an ambient light. However, Blűmcke teaches a clock generation circuit is a part of a light source sensor (Fig. 3, “a clock generation circuit 1” is a part of a light source sensor for detecting an ambient light; Abstract, col. 2, lines 60-65, col. 5, lines 1-10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose to implement a clock generation circuit into a light source sensor, the result of the implementation is predictable that a clock generation circuit is a part of a light source sensor to detect an ambient light as taught by Blűmcke. The motivation would have been in order to have the light source sensor includes a clock generation circuit for producing a first signal to a light transmitter and to determine a distance between the light source sensor and an object (Blűmcke: Abstract).  
As to claim 19: Nose discloses processing circuit comprises a correction data, the correction data comprises a frequency setting value, and the processing circuit is configured to correct the clock generation circuit according to the frequency setting value (Fig. 1, processing circuit comprises “a correction data 44”, the correction data comprises a frequency setting value, and the processing circuit is configured to correct the clock generation circuit according to the frequency setting value; ¶0057, wherein the PWM data is also set to be 44 represents a frequency setting value).
  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), in view of Blűmcke et al (US 6100539) as applied to claim 11 above, and further in view of ZHOU et al (CN 108550584 A).
As to claim 12: Nose discloses the at least one light-dependent electronic component exposed on a surface of the display device (Fig. 1 shows the at least one light-dependent electronic component 6 exposed on “a surface of the display device 3”; ¶0027).
Nose and Blűmcke do not expressly disclose the at least one light-dependent electronic component at least one transistor switch, and a threshold 2voltage of the at least one transistor switch changes according to the ambient light. However, Zhou teaches a light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device (Fig. 4, a light-dependent electronic component comprises “at least one transistor switch 1216” exposed on a surface of “a display device 1000”; ¶0038-0039). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose and Blűmcke to use at least one transistor switch for the light-dependent electronic component, such that the at least one light-dependent electronic component comprises at least one transistor switch exposed on a surface of the display device, and a threshold voltage of at least one transistor switch changes according to the ambient light as taught by Zhou. The motivation would have been in order to apply the ambient light sensor for monitoring change of the light intensity in the environment, and to make corresponding adjusting action according to the change guidance display device, guidance display device according to display brightness and dimming the display panel under the condition of ambient light is strong (Zhou: ¶0038).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), in view of Blűmcke et al (US 6100539) and ZHOU et al (CN 108550584 A), hereinafter Noses as applied to claim 12 above, and further in view of Park et al (US 2013/0214831 A1).
As to claim 13: Noses does not expressly disclose when the threshold voltage of the at least one transistor switch decreases due to a change of the ambient light, the clock frequency of the clock signal generated by the clock generation circuit increases. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13, a clock generation circuit comprises at least one transistor switch; ¶0061), wherein when the threshold voltage of the transistor is decreased, the clock frequency of the clock signal generated by the clock generation circuit increases (Figs. 5, 13,  when the threshold voltage of the transistor is decreased, the clock frequency of the clock signal generated by the clock generation circuit increases; ¶0007, 0029-0044, 0099-0103). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noses when the threshold voltage of the at least one transistor switch is decreases due to a change of the ambient light, the clock frequency of the clock signal 2generated by the clock generation circuit increases as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).
 
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), in view of Blűmcke et al (US 6100539) as applied to claim 11 above, and further in view of Park et al (US 2013/0214831 A1).
As to claim 14: Nose and Blűmcke not expressly disclose the clock generation circuit comprises a plurality of inverters connected in series. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13 show a clock generation circuit comprises a plurality of inverters connected in series). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose and Blűmcke to have the clock generation circuit comprises a plurality of inverters connected in series as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).
As to claim 15: Nose and Blűmcke do not expressly disclose the clock generation circuit comprises a voltage-controlled oscillator. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13 show a clock generation circuit comprises a voltage-controlled oscillator). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose and Blűmcke to have the clock generation circuit comprises a voltage-controlled oscillator as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).  
 As to claim 16: Claim 16 is a dependent claim of claim 15. The prior art Park further discloses claim limitation of the voltage-controlled oscillator is a ring oscillator (Figs. 5, 13 show the voltage-controlled oscillator is a ring oscillator). In addition, the same motivation is used as the rejection of claim 16.
As to claim 17: Claim 17 is a dependent claim of claim 15. The prior art Park further discloses claim limitation of the clock generation circuit further comprises a frequency divider configured to reduce a number of samples of the clock signal of the voltage-controlled oscillator (Figs. 1, 5, 13 show the clock generation circuit further comprises a frequency divider configured to reduce a number of samples of the clock signal of the voltage-controlled oscillator; ¶0045-0046). In addition, the same motivation is used as the rejection of claim 17.
As to claim 18: Claim 18 is a dependent claim of claim 15. The prior art Park further discloses claim limitation of the voltage-controlled oscillator comprises a cross couple circuit, the cross couple circuit comprises two transistor switches corresponding to each other, and a threshold voltage of one of the two transistor switches changes according to the ambient light (Figs. 5, 13 show a cross couple circuit, the cross couple circuit comprises two transistor switches corresponding to each other, and a threshold voltage of one of the two transistor switches changes according to the ambient light; ¶0045-0046). In addition, the same motivation is used as the rejection of claim 18.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2010/0164922 A1), in view of Blűmcke et al (US 6100539), as applied to claim 19 above, and further in view of UEMURA (JP 2017116734 A).
As to claim 20: Nose  and Blűmcke does not expressly disclose when the display device does not receive the ambient light, and the processing circuit determines that the clock frequency of the clock signal does not correspond to the frequency setting value, the processing circuit adjusts the voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value. However, Uemura teaches a display device comprises when a display device does not receive an ambient light, and a processing unit determines that a clock frequency of a clock signal does not correspond to a frequency setting value, the processing circuit adjusts a voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value (Fig. 1, “a display device 100” comprises “a processing unit 100” determines that “a clock frequency of a clock signal” is generated by “a PWM determination unit 104” does not correspond to “a frequency setting value 101”, the processing circuit adjusts “a voltage signal” by “a PWM value determination unit 103” so that the clock frequency of the clock signal corresponds to the frequency setting value; ¶0015-0017). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nose to implement a frequency setting value in the processing unit, the result of the implementation is predictable when the display device does not receive the ambient light, and the processing unit determines that the clock frequency of the clock signal does not correspond to the frequency setting value, the processing circuit adjusts a voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value as taught by Uemura. The motivation would have been in order to provide a light source control device for performing PWM control to improve the resolution of luminance control and quality of image (Uemura: ¶0004, 0008).  

Response to Arguments
Applicant’s arguments on July 8, 2022 have been considered but are moot in view of new ground rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693